Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Tulsa Jewish Community Retirement and Health Care Center,
(CCN: 37-5547),

Petitioner,
v.
Centers for Medicare & Medicaid Services.

Docket No. C-13-378

Decision No. CR3712

Date: March 31, 2015

DECISION

Petitioner, Tulsa Jewish Community Retirement and Health Care Center, was not in
substantial compliance with program participation requirements from November 8, 2012
through January 15, 2013, due to violations of 42 C.F.R. §§ 483.13(c) and (c)(2), (3), and
(4) and 483.75.' There is a basis for the imposition of enforcement remedies. The
following enforcement remedies are reasonable: a civil money penalty (CMP) of $5,650
per day for November 8 and 9, 2012, and $1,050 per day from November 10, 2012
through January 15, 2013; and a discretionary denial of payments for new admissions
(DPNA) from December 26, 2012 through January 15, 2013.
I. Background

Petitioner is located in Tulsa, Oklahoma, and participates in Medicare as a skilled nursing
facility (SNF) and the state Medicaid program as a nursing facility (NF). Petitioner was

' References are to the 2012 revision of the Code of Federal Regulations (C.F.R.), unless
otherwise indicated.
subject to a recertification and licensure survey by the Oklahoma State Department of
Health (state agency) from November 5 through 13, 2012. The state agency surveyors
concluded that Petitioner was not in substantial compliance with program participation
requirements due to fourteen deficiencies, three of which allegedly posed immediate
jeopardy. Joint Stipulation of Facts (Jt. Stip.) §§ 1-3; Centers for Medicare & Medicaid
Services (CMS) Exhibit (Ex.) 2.

CMS notified Petitioner by letter dated January 2, 2013, that it was imposing the
following enforcement remedies: termination of Petitioner’s provider agreement and
participation in Medicare effective May 13, 2013, if Petitioner did not return to
substantial compliance prior to that date; a CMP of $10,000 per day for November 8 and
9, 2012; a CMP of $1,050 per day beginning November 10, 2012 and continuing until
termination or Petitioner’s return to substantial compliance; and a DPNA effective
December 26, 2012. CMS Ex. | at 4-7; Jt. Stip. 4. CMS notified Petitioner by letter
dated February 6, 2013, that Petitioner returned to substantial compliance on January 16,
2013. CMS modified the enforcement remedies as follows: a CMP of $5,650 per day for
November 8 and 9, 2012; a CMP of $1,050 per day for the period November 10, 2012
through January 15, 2013; a DPNA effective December 26, 2012 through January 15,
2013. The letter advised that termination of Petitioner’s provider agreement was
rescinded. Jt. Stip. 5;? CMS Ex. | at 1-3.

Petitioner requested a hearing before an administrative law judge (ALJ) on January 31,
2013 (RFH). The case was assigned to me for hearing and decision on February 8, 2013,
and an Acknowledgement and Prehearing Order was issued at my direction. On
November 13 and 14, 2013, a hearing was convened by video teleconference and a
transcript (Tr.) of the proceedings was prepared. CMS offered CMS Exs. | through 34
and Petitioner offered Petitioner exhibits (P. Exs.) 1 through 5. I admitted all the
exhibits. Tr. 62-63. CMS called the following witnesses: Surveyor Allette Gregory,
RN; Surveyor Sherry Reid, RN; and Surveyor Leslie Gay Thomas, RN. Petitioner called
the following witnesses: Nancy Chigede, LPN; Alin Torianyk; and James (Jim)
Jakubovitz, Petitioner’s Administrator. Subsequent to the hearing, CMS offered CMS
Ex. 35, which is admitted. Tr. 69-71. The parties filed post-hearing briefs.

> The parties incorrectly stipulated that the February 6, 2013 notice advised Petitioner
that the per-day CMP for November 8 and 9, 2012, was $10,000. Jt. Stip. 45. Ido not
treat that part of the stipulation as binding on the parties, but rather, I recognize that it
was a clerical error.
IL. Discussion
A. Issues

Whether there is a basis for the imposition of an enforcement
remedy; and,

Whether the remedy imposed is reasonable.
B. Applicable Law

The statutory and regulatory requirements for participation of a SNF in Medicare are
found at section 1819 of the Social Security Act (Act) and at 42 C.F.R. pt. 483. Section
1819(h)(2) of the Act authorizes the Secretary of Health and Human Services (Secretary)
to impose enforcement remedies against a SNF for failure to comply substantially with
the federal participation requirements established by sections 1819(b), (c), and (d) of the
Act.? The Act requires that the Secretary terminate the Medicare participation of any
SNF that does not return to substantial compliance with participation requirements within
six months of being found not to be in substantial compliance. Act § 1819(h)(2)(C). The
Act also requires that the Secretary deny payment of Medicare benefits for any
beneficiary admitted to a SNF, if the SNF fails to return to substantial compliance with
program participation requirements within three months of being found not to be in
substantial compliance — commonly referred to as the mandatory or statutory DPNA. Act
§ 1819(h)(2)(D). The Act grants the Secretary discretionary authority to terminate a
noncompliant SNF’s participation in Medicare, even if there are fewer than 180 days of
noncompliance. The Act also grants the Secretary authority to impose other enforcement
remedies, including a discretionary DPNA, CMPs, appointment of temporary
management, and other remedies such as a directed plan of correction. Act

§ 1819(h)(2)(B).

The Secretary has delegated to CMS and the states the authority to impose remedies
against a long-term care facility that is not complying substantially with federal
participation requirements. “Substantial compliance means a level of compliance with
the requirements of participation such that any identified deficiencies pose no greater risk
to resident health or safety than the potential for causing minimal harm.” 42 C.F.R.

> Participation of a NF in Medicaid is governed by section 1919 of the Act. Section
1919(h)(2) of the Act gives enforcement authority to the states to ensure that NFs comply
with their participation requirements established by sections 1919(b), (c), and (d) of the
Act.
§ 488.301 (emphasis in original). A deficiency is a violation of a participation
requirement established by sections 1819(b), (c), and (d) of the Act or the Secretary’s
regulations at 42 C.F.R. pt. 483, subpt. B. Noncompliance refers to any deficiency that
causes a facility not to be in substantial compliance. 42 C.F.R. § 488.301. State survey
agencies survey facilities that participate in Medicare on behalf of CMS to determine
whether the facilities are complying with federal participation requirements. 42 C.F.R.
§§ 488.10-.28, 488.300-.335. The regulations specify the enforcement remedies that
CMS may impose if a facility is not in substantial compliance with Medicare
requirements. 42 C.F.R. § 488.406.

The regulations specify that a CMP that is imposed against a facility on a per day basis
will fall into one of two ranges of penalties. 42 C.F.R. §§ 488.408, 488.438. The upper
range of a CMP, $3,050 per day to $10,000 per day, is reserved for deficiencies that pose
immediate jeopardy to a facility’s residents and, in some circumstances, for repeated
deficiencies. 42 C.F.R. § 488.438(a)(1)(i), (d)(2). “dmmediate jeopardy means a
situation in which the provider’s noncompliance with one or more requirements of
participation has caused, or is likely to cause, serious injury, harm, impairment, or death
to a resident.” 42 C.F.R. § 488.301 (emphasis in original). The lower range of CMPs,
$50 per day to $3,000 per day, is reserved for deficiencies that do not pose immediate
jeopardy, but either cause actual harm to residents, or cause no actual harm but have the
potential for causing more than minimal harm. 42 C.F.R. § 488.438(a)(1)(ii).

The Act and regulations make a hearing before an ALJ available to a long-term care
facility against which CMS has determined to impose an enforcement remedy. Act

§§ 1128A(c)(2), 1866(h); 42 C.F.R. §§ 488.408(g), 498.3(b)(13). A facility has a right to
appeal a “certification of noncompliance leading to an enforcement remedy.” 42 C.F.R.
§ 488.408(g)(1); 42 C.F.R. §§ 488.330(e), 498.3. However, the choice of remedies, or
the factors CMS considered when choosing remedies, are not subject to review. 42
C.F.R. § 488.408(g)(2). A facility may only challenge the scope and severity level of
noncompliance determined by CMS, if a successful challenge would affect the range of
the CMP that may be imposed or impact the facility’s authority to conduct a nurse aide
training and competency evaluation program (NATCEP). 42 C.F.R. § 498.3(b)(14),
(d)(10)(). The CMS determination as to the level of noncompliance, including the
finding of immediate jeopardy, “must be upheld unless it is clearly erroneous.” 42 C.F.R.
§ 498.60(c)(2); Woodstock Care Ctr., DAB No. 1726 at 9, 38 (2000), aff'd, 363 F.3d 583
(6th Cir. 2003). The Departmental Appeals Board (the Board) has long held that the net
effect of the regulations is that a provider has no right to challenge the scope and severity
level assigned to a noncompliance finding, except in the situation where that finding was
the basis for an immediate jeopardy determination. See, e.g., Ridge Terrace, DAB No.
1834 (2002); Koester Pavilion, DAB No. 1750 (2000). ALJ review of a CMP is subject
to 42 C.F.R. § 488.438(e).

The hearing before an ALJ is a de novo proceeding, i.e., “a fresh look by a neutral
decision-maker at the legal and factual basis for the deficiency findings underlying the
remedies.” Life Care Ctr. of Bardstown, DAB No. 2479 at 32 (2012) (citation omitted);
The Residence at Salem Woods, DAB No. 2052 (2006); Cal Turner Extended Care
Pavilion, DAB No. 2030 (2006); Beechwood Sanitarium, DAB No. 1906 (2004);
Emerald Oaks, DAB No. 1800 at 11 (2001); Anesthesiologists Affiliated, DAB CR65
(1990), aff'd, 941 F.2d 678 (8th Cir. 1991). The Secretary’s regulations do not address
the allocation of the burden of proof or the standard of proof. However, the Board has
addressed the allocation of the burden of proof in many decisions. The standard of proof
is a preponderance of the evidence. CMS has the burden of coming forward with the
evidence and making a prima facie showing of a basis for imposition of an enforcement
remedy. Petitioner bears the burden of persuasion to show by a preponderance of the
evidence that it was in substantial compliance with participation requirements or any
affirmative defense. Batavia Nursing & Convalescent Inn, DAB No. 1911 (2004);
Batavia Nursing & Convalescent Ctr., DAB No. 1904 (2004), aff’d, 129 F. App’x 181
(6th Cir. 2005); Emerald Oaks, DAB No. 1800; Cross Creek Health Care Ctr., DAB No.
1665 (1998); Hillman Rehab. Ctr., DAB No. 1611 (1997), DAB CR500 (1997) (on
remand), rev'd, DAB No. 1663 (1998), aff'd, Hillman Rehab. Ctr. v. United States, No.
98-3789 (GEB), 1999 WL 34813783 (D.N.J. May 13, 1999).

C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold text followed by my findings of fact and
analysis. I have carefully considered all the evidence and the arguments of both parties,
although not all may be specifically discussed in this decision. I discuss the credible
evidence given the greatest weight in my decision-making.’ I also discuss any evidence
that I find is not credible or worthy of weight. The fact that evidence is not specifically
discussed should not be considered sufficient to rebut the presumption that I considered
all the evidence and assigned such weight or probative value to the credible evidence that
I determined appropriate within my discretion as an ALJ. There is no requirement for me
to discuss the weight given every piece of evidence considered in this case, nor would it
be consistent with notions of judicial economy to do so. Charles H. Koch, Jr., Admin. L.
and Prac. § 5:64 (3d ed. 2013).

The recertification and licensure survey that ended November 13, 2012, cited Petitioner
for 14 deficiencies. A life safety code survey completed on November 7, 2012, cited

* “Credible evidence” is evidence that is worthy of belief. Black's Law Dictionary 596
(18th ed. 2004). The “weight of evidence” is the persuasiveness of some evidence
compared to other evidence. Id. at 1625.
Petitioner with three additional deficiencies, which were all violations of 42 C.F.R.

§ 483.70(a), but Petitioner did not specifically request review as to those deficiencies.
RFH. Petitioner also stipulated in advance of hearing that it did not request my review of
the following deficiency citations from the survey that ended on November 13, 2012: 42
C.F.R. § 483.10(a)(1) & (2) (Tag F151°, scope and severity (s/s) level SE); 42 CER.

§ 483.10(b)(11) (Tag F157, s/s level E); 42 C.F.R. § 483.13(a) (Tag F221, s/s level E); 42
C.F.R. § 483.20(k)(3)(ii) (Tag F282, s/s level E); 42 C.F.R. § 483.25 (Tag F309, s/s level
E); 42 C.F.R. § 483.25(h) (Tag F323, s/s level G); 42 C.F.R. § 483.40(a) (Tag F385, s/s
level E); 42 C.F.R. § 483.60(a), (b) (Tag F425, s/s level D); 42 C.F.R. § 483.65 (Tag
F441, s/s level E); 42 C.F.R. § 483.75(j)(2)(i) (Tag F504, s/s level E); and 42 C.F.R.

§ 483.75(0)(1) (Tag F520, s/s level F). Jt. Stip. {§ 7-9, 12-17, 19-20; RFH. Petitioner
only requested review of the cited deficiencies alleged to have posed immediate jeopardy
to Petitioner’s residents: 42 C.F.R. § 483.13(c)(1)(ii)-(iii), (c)(2), (3), and (4) (Tag F225,
s/s level K); 42 C.F.R. § 483.13(c) (Tag F226, s/s level L); and 42 C.F.R. § 483.75 (Tag
F490, s/s level K). Jt. Stip. ff 10, 11, 18; RFH. At hearing, however, Petitioner’s non-

> This is a “Tag” designation as used in CMS Publication 100-07, State Operations
Manual (SOM), app. PP — Guidance to Surveyors for Long Term Care Facilities
(http://www.cms.hhs.gov/Manuals/IOM/list.asp). The “Tag” refers to the specific
regulatory provision allegedly violated and CMS’s policy guidance to surveyors.
Although the SOM does not have the force and effect of law, the provisions of the Act
and regulations interpreted clearly do have such force and effect. Ind. Dep’t. of Pub.
Welfare v. Sullivan, 934 F.2d 853 (7th Cir. 1991); Nw. Tissue No. v. Shalala, 1 F.3d 522
(7th Cir. 1993). Thus, while the Secretary may not seek to enforce the provisions of the
SOM, she may seek to enforce the provisions of the Act or regulations as interpreted by
the SOM.

® Scope and severity levels are used by CMS and a state when selecting remedies. The
scope and severity level is designated by an alpha character, A through L, selected by
CMS or the state agency from the scope and severity matrix published in the SOM, ch. 7,
§ 7400E. A scope and severity level of A, B, or C indicates a deficiency that presents no
actual harm but has the potential for minimal harm, which is an insufficient basis for
imposing an enforcement remedy. Facilities with deficiencies of a level no greater than
C remain in substantial compliance. 42 C.F.R. § 488.301. A scope and severity level of
D, E, or F indicates a deficiency that presents no actual harm but has the potential for
more than minimal harm that does not amount to immediate jeopardy. A scope and
severity level of G, H, or I indicates a deficiency that involves actual harm that does not
amount to immediate jeopardy. Scope and severity levels J, K, and L are deficiencies
that constitute immediate jeopardy to resident health or safety. The matrix, which is
based on 42 C.F.R. § 488.408, specifies which remedies are required and optional at each
level based upon the frequency of the deficiency.
attorney representative effectively withdrew from the stipulation, explaining that
Petitioner contested all the alleged deficiencies, including the alleged life safety code
violations, and the reasonableness of the enforcement remedies based on those alleged
deficiencies. Out of an abundance of caution, I ruled that all deficiencies and the
reasonableness of all remedies remained at issue. Tr. 23-46, 66-71.

I conclude that Petitioner violated 42 C.F.R. §§ 483.13(c) and (c)(2), (3), and (4) and
483.75. I further conclude that the declaration of immediate jeopardy as to the violations
of 42 C.F.R. §§ 483.13(c) and (c)(2), (3), and (4) and 483.75 was not clearly erroneous.
The noncompliance with 42 C.F.R. §§ 483.13(c) and (c)(2), (3), and (4) and 483.75 alone
is a sufficient basis for the proposed enforcement remedies, which I conclude are
reasonable. I conclude, in the interest of judicial economy, that it is not necessary to
discuss all the alleged deficiencies. I enter no findings or conclusions as to any alleged
deficiencies except 42 C.F.R. §§ 483.13(c) (Tag F226) and (c)(2), (3), and (4) (Tag F225)
and 483.75 (Tag F490).

1. Petitioner violated 42 C.F.R. § 483.13(c)(2), (3), and (4) (Tag F225).

2. The violation of 42 C.F.R. § 483.13(c)(2), (3), and (4) (Tag F225)
posed a risk for more than minimal harm.

3. Petitioner has not met its burden to show that the declaration of
immediate jeopardy related to the noncompliance with 42 C.F.R.

§ 483.13(c)(2), (3), and (4) (Tag F225) was clearly erroneous.

4. Petitioner violated 42 C.F.R. § 483.13(c) (Tag F226).

5. The violation of 42 C.F.R. § 483.13(c) (Tag F226) posed a risk for
more than minimal harm.

6. Petitioner has not met its burden to show that the declaration of
immediate jeopardy related to the violation of 42 C.F.R. § 483.13(c)
(Tag F226) was clearly erroneous.

a. Facts

The surveyors cited the violations of 42 C.F.R. § 483.13(c) and (c)(2), (3), and (4) (Tags
F225 and F226) based on incidents involving Resident 9 and 19. CMS Ex. 2 at 16-59.

(i) Resident 9

Resident 9, a female, was 81 years old at the time of the survey in November 2012. Her
diagnoses included, among other things, hypothyroidism, dementia and delirium, atrial
fibrillation, diabetes mellitus, osteoporosis, a history of transient ischemic attacks, and
hypertension. CMS Ex. 13 at 5, 7-9, 12. Resident 9 was prescribed several medications,
including aspirin and the generic form of Plavix® as anticoagulant therapy to address her
vascular dementia. CMS Ex. 13 at 12. There is no dispute that a resident taking Plavix®
and aspirin is subject to easy bruising. Tr. 139, 303, 321; P. Ex. 1. Resident 9’s care
plans reflect that she was very limited cognitively and physically. She required extensive
assistance with all activities of daily living and she had difficulty understanding others
and being understood. CMS Ex. 13 at 6.

In the case of Resident 9, the surveyors cite ten instances of bruising and one instance of
the resident being struck by a private sitter. CMS Ex. 2 at 22-26, 28-29. The surveyors
concluded that Petitioner failed: to investigate the cause of the resident’s bruising and the
spanking incident; to protect Resident 9 from potential abuse during the investigation; to
implement measures to prevent possible future abuse; and to report allegations of abuse
to the appropriate state agency. CMS Ex. 2 at 20-30, 41-51.

Review of the evidence obtained by the surveyors from Petitioner’s clinical records
reveals the following:

On February 5, 2012, staff observed multiple small areas of ““ecchymosis”
on the right inner thigh, the right hand, and abdomen of Resident 9. An
Incident/Accident Report dated February 6, 2012 documents the
observations; states that staff notified Resident 9’s physician and Ms. Alin
Torianyk, who was Resident 9’s private sitter/caregiver; and states Resident
9 was not seen by a physician. The report lists the following interventions
to prevent recurrence: Resident 9’s diaper should be changed, she should
be rotated, and wear protective sleeves on her hands. CMS Ex. 13 at 108.

On February 25, 2012, staff observed that Resident 9 had a bruise on the
outside of her left foot and she was assessed as having no pain in the area.
The Incident/Accident Report dated February 27, 2012, states that the
bruising may have been the result of the resident hitting her left foot on her
wheelchair. The report states that staff notified Resident 9’s physician and
Ms. Torianyk, the sitter. Resident 9 was not seen by a physician and no
first aid was administered. As an intervention to prevent recurrence, the
report states that the resident should be pushed in her wheelchair. CMS Ex.
13 at 109.

On March 3, 2012, staff noted a bruise on Resident 9’s right breast above
the areola. An Incident/Accident Report dated March 5, 2012, states that
staff notified Resident 9’s physician and Ms. Torianyk. Resident 9 was not
seen by a physician and no first aid was administered. The report states
that staff should use extra care when touching Resident 9’s skin due to
fragility. CMS Ex. 13 at 110.” A nursing progress note dated March 3,
2012, states that “ecchymosis” persisted on the resident’s left foot; the
resident’s sitter asked the nurse to look at the bruise on the resident’s
breast; the nurse recorded that she observed a small ecchymosis above the
resident’s right areola. CMS Ex. 13 at 41, 42. A nursing progress note
dated March 3, 2012, at 11:00 p.m., documents that Resident 9 received a
head to toe assessment from nursing staff. The note states that the resident
did not have any new “bruising,” and she needed a pillow between her legs
to help prevent bone to bone pressure and her left lower extremity was
elevated. CMS Ex. 13 at 41, 42. A March 4, 2012 nursing progress note
states that nursing staff performed another complete head to toe skin
assessment of Resident 9 in the morning. The note states that
“ecchymosis” persisted on her left breast, both legs, on her legs in the groin
area (inner groin), and the outside of her left foot. CMS Ex. 13 at 41, 42.
Nursing progress notes for March 4 through 6, 2012, record that there was
no new bruising. A note on March 5 states that the resident was sleeping
with her lower extremities elevated and with a pillow between her legs to
prevent bruising, but the resident kept kicking her feet, causing the pillow
not to be correctly positioned. CMS Ex. 13 at 40.

An Incident/Accident Report and a nursing progress note dated April 17,
2012, record that Resident 9’s sitter found a bruise on the resident’s right
knee. The note states that the origin of the bruise is unknown. The note
states that the resident’s physician was notified. CMS Ex. 13 at 3, 38. The
Incident/Accident Report lists as an intervention that the certified nursing
assistants (CNAs) and sitter were told to be gentle when caring for and
transferring Resident 9 because she had fragile skin. CMS Ex. 13 at 3.
Nursing notes from April 18 through 20, 2012, show that Resident 9 was
subject to continuous charting due to the right knee bruise which improved
during that period. CMS Ex. 13 at 38.

An Incident/Accident Report and a nursing progress note dated May 4,
2012, show that Resident 9’s sitter discovered bruising on Resident 9’s
right inner thigh. The physician and Petitioner’s Director of Nursing
(DON) were notified. CMS Ex. 13 at 4, 35,37. The Incident/Accident
Report states that CNAs were to be instructed about safety and
repositioning while providing the resident care. CMS Ex. 13 at 4.

7 The March 5, 2012 Incident/Accident Report lists the date of the incident as “3/3/13.”
CMS Ex. 13 at 110. The year is obviously a clerical error as that date was after the
survey.
10

Petitioner’s staff monitored the bruise from May 4 through 6, 2012. CMS
Ex. 13 at 35, 37.

A nursing progress note dated May 6, 2012 and an Incident/Accident
Report dated May 7, 2012, document that on May 6, 2012, a small
“eccymosis” was discovered over Resident 9’s left eye. The report states
that staff notified Resident 9’s physician and her sitter, Ms. Torianyk.
Resident 9 was not seen by a physician, and no first aid was administered.
CMS Ex. 13 at 35, 37, 111. The Incident/Accident Report states that the
resident may possibly benefit from wearing mitts when she sleeps. CMS
Ex. 13 at 111. A nursing note dated May 6, 1012 at 9:00 p.m. characterizes
the blue area at the left eyebrow as being a bruise. CMS Ex. 13 at 36.
Nursing notes dated May 6 and 7, 2012, show that Petitioner’s staff
monitored the “bruise” above Resident 9’s left eye and on her right thigh.
CMS Ex. 13 at 36. According to a May 7 note, the bruising to the
resident’s left eyebrow was “barely noticeable.” CMS Ex. 13 at 36.

A nursing progress note dated May 13, 2012 and an Incident/Accident
Report dated May 14, 2012, show that a new bluish area characterized as
ecchymosis was discovered above Resident 9’s left eye by the sitter on May
13, 2012 around 2:00 p.m. CMS Ex. 13 at 36, 112. The Incident/Accident
Report states that Resident 9 “may benefit from bilateral hand mitts.” CMS
Ex. 13 at 112. A subsequent nursing note on May 13, 2012 at 4:00 p.m.
characterizes that bluish area above the left eye as a bruise. CMS Ex. 13 at
34. A nursing progress note dated May 8, 2012 at 4:00 p.m. shows that Dr.
Finer, Resident 9’s physician, called the facility about the report of a bruise
above the resident’s eye. Dr. Finer asked if the resident was on blood
thinners. The note indicates that Dr. Finer ordered a complete blood count
to be done on May 14, 2012. CMS Ex. 13 at 34. Nursing progress notes
from May 13 through 16, 2012, show that staff continued to monitor the
“bruise” above the resident’s left eye. The notes do not reflect a change in
the order for the resident’s dose of aspirin or generic Plavix®. CMS Ex. 13
at 33-34.

An Incident/Accident Report dated June 10, 2012, records that a CNA
reported that she had observed one of Resident 9’s sitters spanking the
resident on the buttocks the previous day. No bruising was observed. The
report states that the DON was notified. CMS Ex. 13 at 62, 113; P. Ex. 3.
An unsworn, unsigned, handwritten statement of the CNA states that she
saw the sitter hit Resident 9 on both the shoulder and the buttocks. CMS
Ex. 13 at 114; P. Ex. 4 at 8. This incident is discussed in greater detail
hereafter.
11

Nursing progress notes from June 10, 2012 and an Incident/Accident
Report dated June 10, 2012, document that on that date it was discovered
while Resident 9 was being showered that she had a bruise on her right
wrist. CMS Ex. 13 at 32-33, 63. The Incident/Accident Report states that
staff notified Resident 9’s physician and sitter, and states that the resident
may benefit from arm protectors. CMS Ex. 13 at 63. Nursing notes dated
June 10 and 11, 2012, document continued monitoring of the right wrist
bruise. CMS Ex. 13 at 32-33.

Nursing progress notes dated July 4, 2012, and an undated
Incident/Accident Report record that a bruise was found on Resident 9’s
right knee. The resident was noted to have pain with movement of her leg.
Resident 9 was unable to explain what happened. Her physician and sitter
were notified. Resident 9 was not seen by a physician and no first aid was
administered. CMS Ex. 13 at 30, 64. The Incident/Accident Report
recommended that staff be reminded to be gentle when transferring the
resident. CMS Ex. 13 at 64. A July 4, 2012 nursing progress note states
that the CNA was counseled to be gentle when transferring Resident 9.
CMS Ex. 13 at 30.

On July 5, 2012, Petitioner’s records show that Resident 9’s sitter reported
finding a bruise above the resident’s right eye. Resident 9’s physician was
notified, but Resident 9 was not seen by a physician. The resident was to
be monitored for bruises. CMS Ex. 13 at 29, 65. Nursing notes for July 6
through 8, 2012, note that bruising was still present to Resident 9’s right
knee and right eye, but she had no visible signs of pain or distress. Nursing
notes on July 7 and 8, refer to “ecchymosis” and “bruising” persisting
above the right eye and right knee. CMS Ex. 13 at 28-29.

Petitioner’s clinical records are confusing because in some of the records, the nurses who
signed the records refer to ecchymosis in certain locations on Resident 9, while other
records describe bruising in those same locations. A hemorrhage is the escape of blood
from the blood vessels, with a small hemorrhage being referred to as a petechia and a
larger hemorrhage being referred to as an ecchymosis. Dorland’s Illustrated Medical
Dictionary 750 (28" ed. 1994).8 “Ecchymosis” is a “small hemorrhagic spot, larger than

® T concluded that it was unnecessary to provide the parties advance notice that I would
take administrative notice of definitions in a medical dictionary which is in common use
among medical professionals, attorneys, and other professionals who deal regularly with
the medical profession. Further, while the definitions provided may not be common
knowledge among most lay people, these terms are commonly used and known among
(Footnote continued next page.)
12

a petechia, in the skin or mucous membrane forming a nonelevated, rounded or irregular,
blue or purplish patch.” Dorland’s 524. A bruise or contusion, however, is “a superficial
injury produced by impact without a laceration.” Dorland’s 233. The distinction
between a bluish or purplish spot of skin being diagnosed as ecchymosis or a bruise can
be important because bruising is caused by a trauma or impact injury, while ecchymosis
is not. Based on the records of Resident 9 that I have summarized, I conclude that the use
of the term ecchymosis versus the term bruising is not based on any diagnostic
distinction, but rather simply the preference of the writer. While one staff member
describes a bluish or purplish area as ecchymosis, another describes the same area as a
bruise. The term “bruise” is the much more common and frequently used
characterization of the blue or purplish areas observed on Resident 9 as described in
Petitioner’s clinical records. Resident 9’s physician also uses the term bruising to refer to
the injuries suffered by Resident 9. P. Ex. 1. Accordingly, I find that in each instance
described above, there was bruising rather than ecchymosis, despite the staff’s
characterization. I do not find that the use of the term ecchymosis by Petitioner’s staff
establishes a medical diagnosis that the bruising suffered by Resident 9 was spontaneous,
that is, without trauma or an impact.

Petitioner has failed to present competent medical testimony to show that any of the

bluish or purplish areas did not involve a trauma or impact injury. Admitted as P. Ex. 1,
with no objection by CMS, was the unsworn statement of Resident 9’s physician, Jan
Finer, M.D., dated February 15, 2013. Generally, witnesses must testify under oath or
affirmation and submit to cross-examination. 42 C.F.R. § 498.62. Furthermore, I am
allowed to admit and consider hearsay statements in this administrative hearing even if
such statements would be inadmissible under the rules of evidence applicable to court
proceedings. 42 C.F.R. § 498.61; Florence Park Care Ctr., DAB No. 1931 (2004). The
Board has recognized that hearsay statements “may be accorded appropriate weight, if
supported by adequate indicia of reliability.” Omni Manor Nursing Home, DAB No.
1920 at 16 (2004). The weight an ALJ accords hearsay is “determined by the degree of
reliability, based on relevant indicia of reliability and whether the hearsay is corroborated
by other evidence in the record as a whole.” Jd. at 17. Because CMS did not object to
my consideration of the unsworn testimony of Dr. Finer, I am at liberty to consider the
content of her letter. I do not discount the probative value of the letter because it is
unsworn and Dr. Finer was not subject to cross-examination. Dr. Finer states that she has
been Resident 9’s physician for ten years. Dr. Finer states that Resident 9 was on
anticoagulant therapy, using aspirin and Plavix® to address her vascular dementia and
risk for stroke. Dr. Finer opined that the anticoagulant therapy and Resident 9’s thin skin

(Footnote continued.)

medical professionals and those who deal regularly with the medical profession. These
definitions are also not subject to dispute.
13

made her susceptible to “easy bruising.” Dr. Finer opined that Resident 9 experienced
spontaneous bruising and skin tears not due to the way she was handled or cared for. She
opined that Resident 9’s caregivers exercised utmost care. I cannot accept as weighty,

Dr. Finer’s opinion that Resident 9 experienced spontaneous bruising and skin tears. Dr.
Finer did not see Resident 9 every day or every week. Dr. Finer states that she saw
Resident 9 at most monthly or bimonthly. The contemporaneous nursing progress notes
and Incident/Accident Reports in evidence show that Dr. Finer was advised of the
incidents of bruising, but they also show that she did not examine Resident 9 in
connection with the reported incidents of bruising. There is no evidence that Petitioner or
Dr. Finer conducted any root cause analysis or investigation to identify causes for the
trauma that caused the bruising. Therefore, whatever information Dr. Finer had was
provided to her by Petitioner’s staff, all of whom assumed that Resident 9’s bruising was
attributable only to her anticoagulant therapy. I accept Dr. Finer’s opinion that Resident
9 was susceptible to easy bruising due to her anticoagulant therapy. However, I cannot
accept as credible or weighty Dr. Finer’s opinion that the bruising was spontaneous as
that opinion is purely speculative with no basis other than assumptions by Dr. Finer and
Petitioner’s staff. I also cannot accept as weighty Dr. Finer’s opinion that staff exercised
utmost care when caring for Resident 9 in light of her limited opportunity to observe the
delivery of care. Petitioner had admitted as evidence a prescription pad sheet for Dr.
Finer dated November 28, 2012, which is after the survey, on which Dr. Finer opined that
Resident 9’s bruising was “spontaneous . . . secondary to being on Plavix® and aspirin”
and states that she saw no reason to report the bruises to the state agency. P. Ex. 4 at 17.
I find the opinions expressed by Dr. Finer on the prescription pad are not weighty for the
same reasons already discussed.

LPN Nancy Chigede was called as a witness by Petitioner. She testified that Resident 9
was taking aspirin and Plavix® and that bruising is a common side effect of Plavix®. Tr.
321. LPN Chigede testified that a resident with Resident 9’s diagnosis and drug regimen
would be expected to bruise easily and that the resident’s physician had also expressed
this opinion. Tr. 303, 311. She did not believe Resident 9’s bruises to be “suspicious or
abusive in any way.” Tr. 303. Even though she believed that the bruises were
“incidental,” she still documented them in incident reports because that is required of
staff. Tr. 303-04. In response to my questioning as to how the facility responded
whenever a new bruise on Resident 9 was discovered, LPN Chigede could only state
generally, that “we do have interventions that we come up with depending where the
bruise happened or what we think might have caused the bruise, so the interventions
would vary, depending.” Tr. 232-24. LPN Chigede recalled a time when she found a
bruise on Resident 9’s heel, and stated that staff put a pillow between the resident’s legs
to prevent friction because she crossed her legs while sleeping. Tr. 324.

Petitioner also called Resident 9’s regular private sitter/caregiver, Alin Torianyk, to
testify. Ms. Torianyk testified that she worked as a sitter for Resident 9 and had been
with the resident’s family for nine years. She testified that Resident 9’s son had given
14

her full authority to make care decisions for Resident 9. Tr. 330-31, 346, 347-48. With
respect to Resident 9’s bruising, Ms. Torianyk testified that the facility “did anything in
their power to protect [Resident 9] from being bruised” and discussed possible
interventions with her. Tr. 335-36. She stated that Petitioner’s staff called her “right
away” every time Resident 9 had a bruise, and she would go to the facility and check the
resident. Tr. 335-37, 344. According to Ms. Torianyk, the bruises did not have the
appearance of bruises, but were a “very light blue.” Tr. 344. Ms. Torianyk testified that
she discussed Resident 9’s bruising with her physician, and medication was changed in
an attempt to minimize bruising. She testified that Resident 9’s son was aware of the
problem. Tr. 336, 344-45. Ms. Torianyk testified that neither she nor Resident 9’s
physician and family believed that the resident’s bruises were caused by anything other
than incidental contact. Tr. 336. She stated that Resident 9’s bruises did not give her
cause for concern because she knew that the resident bruised easily, despite their efforts
to prevent the bruising. Tr. 336-37. Ms. Torianyk admitted in response to my questions
that she was not a trained medical professional. Tr. 347. She was not even permitted to
bathe or change Resident 9; she could only feed her and then only after she had
completed a certification course. Tr. 350-51. Due to her lack of medical training, I give
Ms. Torianyk’s opinions regarding the cause of Resident 9’s bruising and the quality of
medical care and treatment no weight.

The evidence clearly supports a finding that Resident 9 was subject to easy bruising due
to her anticoagulant therapy. However, Petitioner’s clinical records in evidence do not
show for any of the instances that I have summarized that Petitioner undertook any root
cause analysis or investigation to identify what trauma caused the multiple bruises
reported. The traumas that caused the bruises were not witnessed. The records show no
investigation to determine the actual source of the bruising. The records show that
nursing staff generally assumed that the bruising was due to rough handling, and the
CNAs and sitters were repeatedly reminded to handle Resident 9 with care. In the case of
the bruises above the left and right eye, the recommended intervention to apply hand
mitts shows that nursing staff assumed that the resident hit herself. In the case of the
bruising around the inner groin, an assumption was made that the resident bruised herself
and the intervention was to place a pillow between her legs. In the case of the wrist
bruise, the intervention to use arm protectors indicates that an assumption was made that
Resident 9 injured herself by striking her wrist on some object. In one instance, it was
assumed that the resident hit her left foot on her wheelchair. These interventions
evidence that Petitioner’s staff did not believe many of the bruises were spontaneous, but,
rather, that the bruises were caused by some trauma.

The surveyors also cite the incident described above, involving Resident 9 on June 9,
2012, at about 10:00 p.m. CMS Ex. 2 at 24. Petitioner’s Incident/Accident Report dated
15

June 10, 2012, records that on June 9, 2012°, a CNA reported that she observed the
resident’s private weekend sitter spank the resident on her buttocks. The report states
that no bruising was observed. The report suggested that the resident’s regular sitter was
advised to address the issue with the weekend sitter who allegedly spanked the resident.
The report also states that the matter was reported to the DON. CMS Ex. 13 at 62, 113;
P. Ex. 3. The unsworn and unsigned statement of the CNA offered by both parties as
evidence without objections states that the CNA also saw the sitter hit the resident on the
shoulder and that she had seen the sitter hit Resident 9 before. CMS Ex. 13 at 114; P. Ex.
4 at 8. The evidence shows that the CNA did not immediately report the incident to her
supervisor, the DON, or the administrator. Rather, the CNA reported it the next day,
June 10, 2012, when questioned by the LPN. The resident’s regular sitter was notified on
June 10, 2012, and the physician was not notified until June 12, 2012. CMS Ex. 13 at
113. LPN Nancy Chigede states in her unsworn statement dated June 14, 2012, that the
resident’s regular sitter came to the facility on June 10, 2012. The CNA who made the
allegation was interviewed by LPN Chigede and the regular sitter. The regular sitter then
called the weekend sitter, who admitted to patting the resident on the buttocks to make
her stand up. CMS Ex. 13 at 115; P. Ex. 4 at 7. Petitioner filed an initial report with the
state agency on June 12, 2012, checking the box for “Certain Injuries” rather than the box
for “Allegations of Abuse/Mistreatment.” The report indicates that local police were
notified on June 12, 2012. The initial report is undated. However, a facsimile
transmission report shows that a two-page document was sent at 3:58 p.m. on June 12,
2012. CMS Ex. 13 at 20-21, 24; P. Ex. 4 at 2-4; Tr. 107. Petitioner offered and had
admitted as P. Ex. 4 at 15, a document addressed to Petitioner’s Administrator or DON,
dated September 18, 2012, from the state agency. The document states that the incident
report related to the incident on June 9, 2012, was incomplete as no final report had been
received. A handwritten note indicates that the state agency was contacted on September
18, 2012, the report was located at the state agency, and that Petitioner need take no
further action. P. Ex. 4 at 15; P. Ex. 5; Tr. 357. Also in evidence is a state agency report
that is undated that is marked as a “Final” report. The documentary evidence does not
show when this final report was submitted. However, the report clearly states in two
places that the investigation was ongoing at the time of the report, which shows that the

° Some copies of Petitioner’s Incident/Accident Report admitted as evidence record that
the incident occurred in 2010. The 2010 date is clearly a clerical error. Copies of the
report admitted as CMS Ex. 13 at 62 and P. Ex. 3 have the date ““6-9-10” in the “Date of
incident/accident” block. On a copy of the same document marked and admitted as CMS
Ex. 13 at 113, the “10” in “6-9-10” has a single strike-through and the number “12” is
written above the “10” stricken. Other contemporaneous records also state that the
incident occurred on June 9, 2012. P. Ex. 4 at 2,5, 8, 14; CMS Ex. 13 at 20, 114. The
incident on June 9, 2012, was not reported in the nursing progress notes in evidence.
CMS Ex. 13 at 32-33.
16

report was likely not final. The report is also marked to indicate that the incident
involved “Certain Injuries” rather than “Allegations of Abuse/Mistreatment.” CMS Ex.
13 at 22-23; P. Ex. 4 at 5-6.

LPN Chigede testified that she first heard of the alleged spanking of Resident 9 on
Sunday, June 10, 2012. The incident was not reported to her, but rather she overheard the
CNA in the break room telling another CNA about the incident. The CNA said she saw
the weekend sitter spank Resident 9. At that point, LNP Chigede took the CNA aside and
inquired as to what had happened. LPN Chigede then examined the resident and found
no signs of bruising on her buttocks. At hearing, LPN Chigede opined that the absence of
bruising was inconsistent with the CNA’s allegation because the resident bruised so
easily. After hearing the allegation of the CNA, LPN Chigede called Resident 9’s regular
sitter, Ms. Torianyk, who came to the facility and both then examined the resident and
found no sign of bruising. Both then interviewed the CNA, who persisted in her
allegation that she saw the weekend sitter spank Resident 9. The regular sitter then called
the weekend sitter using the speaker phone. The weekend sitter denied spanking the
resident but admitted to patting her to get her to stand up. LPN Chigede testified that
after hearing the weekend sitter, she did not believe the CNA’s report and neither did the
regular sitter. LPN Chigede testified that the weekend sitter did not return to the facility
on Sunday, June 10, 2012, because she only worked on Saturdays, and she never
subsequently returned because she was fired. LPN Chigede testified that after examining
the resident, she contacted both the DON and Administrator. Tr. 297-303, 307, 309-10,
313-14. She testified that she believed the CNA did not report the incident to anyone on
June 9, 2012. She admitted on cross-examination that the weekend sitter completed her
shift on Saturday, June 9, 2012. Tr. 310-11. She testified that an investigation of the
incident was conducted and she was interviewed, the CNA was interviewed, Resident 9’s
physician was informed, Resident 9’s regular sitter was involved, the police were
contacted, and she opined that the investigation was thorough. Tr. 306-07. LPN

Chegede testified in response to my questions that she recognized that the CNA had made
an allegation that Resident 9 was abused by her weekend sitter. Tr. 314.

Resident 9’s regular sitter, Ms. Torianyk, testified that after LPN Chigede called her on
June 10, 2012, and informed her of the incident involving Resident 9 and her weekend
sitter, she went to the facility the same day. Tr. 331-32. Ms. Torianyk testified that she
and LPN Chigede went to Resident 9’s room and checked her “from head to toe,”
including her buttocks. She did not see any bruising consistent with an assault or a
spanking. Tr. 332. Ms. Torianyk called the weekend sitter, who stated she only tapped
Resident 9 softly on the shoulder but never spanked her. Tr. 333-34. Ms. Torianyk
stated that she believed the sitter. She testified that the weekend sitter did not work on
Sundays. She testified that she informed the weekend sitter on Monday that she could
not enter the facility anymore. Tr. 33-35.

17

Petitioner’s Administrator, James Jakubovitz, testified that the facility took every
measure to keep Resident 9 safe, that the facility fully investigated the allegation, the
facility immediately notified the family, and the facility also notified the police. Tr. 356-
57. The Administrator’s opinion is not credible or entitled to weight because the
Administrator did not acknowledge that the alleged incident was witnessed by a CNA
who did not immediately report the incident. Therefore, the Administrator also failed to
acknowledge that there was a period between the incident and its discovery when the
resident was not protected from the weekend sitter who was permitted to complete her
shift sitting for Resident 9 on Saturday, June 9, 2012. The Administrator’s opinion fails
to acknowledge that the CNA did not actually report the incident as she was required to
do under the applicable federal regulations, but rather LPN Chigede accidentally
overheard the CNA in the break room and then inquired further. The Administrator also
fails to acknowledge that the incident was not reported to the physician or family for a
day and to the police for three days.

There is no dispute that the CNA alleged potential abuse when she alleged that the
weekend sitter spanked Resident 9 and hit her on the shoulder. The CNA did not,
however, immediately report the incident, but was accidentally overhead discussing the
incident by LPN Chigede. Due to the CNA’s failure to immediately report the allegation
to the DON or Petitioner’s Administrator, the weekend sitter remained at the facility with
Resident 9. Thus, for a period on Saturday, June 9, 2012, Resident 9 was not protected
from potential abuse by the weekend sitter. LPN Chigede learned of the incident on June
10, 2012, and reported it to the DON and Administrator. However, the incident was not
reported to the state agency and police until June 12, 2012.

ii. Resident 19

Resident 19 was 74 years old at the time of the survey. He suffered from, among other
things, dementia and Parkinson’s, and was completely dependent on staff for assistance
with his activities of daily living, including eating his meals. He was assessed as having
difficulty understanding and being understood, and he was described as being non-verbal.
CMS Ex. 19 at 12, 48, 62, 66, 68, 70, 72.

In a nursing progress note dated October 10, 2012, at 12:20 p.m., a LPN reported that she
observed an aide who was feeding Resident 19 shaking him to wake him. She stated that
the shaking appeared to be abusive. She also stated in the note that she reported the
incident to the DON who advised her that she would take care of it. CMS Ex. 19 at 60.
The record contains the DON’s undated, unsworn, signed statement concerning the
October 10, 2012 incident. CMS Ex. 21 at 13. Although the DON did not testify at the
hearing subject to cross-examination, CMS offered the statement as evidence and
Petitioner did not object to the admission of this statement or dispute its contents or
authorship. The description of the October 10, 2012 incident in the DON’s out-of-court
statement is generally consistent with that of the LPN in her nursing note at CMS Ex. 19
18

at 60. Therefore, I find that the DON’s statement contains sufficient indicia of reliability
and I give it weight in my determination. According to the DON’s statement, the LPN,
who was the charge nurse, reported the incident to her on October 10, 2012. The DON’s
statement indicates that the LPN informed her that the CNA was talking loudly to the
resident and being rough with him. The LPN related that a certified medication aide
(CMA) had been an eyewitness to the event. The LPN reported to the DON that the
CNA was removed from the table with Resident 19. The DON stated that she spoke to
the CMA, who said that the CNA was not being that rough with Resident 19. The DON
also described her conversation with the CNA. She recorded that she counseled the CNA
that her behavior could be interpreted to be abusive. The DON suspended the CNA for
two days without pay and terminated the CNA on November 12, 2012, based on the
incident involving Resident 19. CMS Ex. 21 at 13.

Surveyor Sherry Reid, R.N., testified that the DON informed her during the survey that
she did not report the incident to the state agency or the resident’s family, but the
Administrator was aware of the incident. Tr. 193; CMS Ex. 19 at 46; CMS Ex. 2 at 34.
The DON told Surveyor Reid that she had talked to the CNA, LPN, and the CMA, but
had not written anything down. Tr. 194. The DON admitted to Surveyor Reid that she
did not interview any other staff or residents regarding the incident. Tr. 194.

Administrator Jakubovitz testified that he believed that the facility conducted a thorough
investigation of the incident involving Resident 19. He testified that immediate action
was taken to remove the CNA from Resident 19 and the CNA was reprimanded and
suspended. He opined that Resident 19 was kept safe. Tr. 361-63. Administrator
Jakubovitz testified that he was notified of the incident involving Resident 19 and the
CNA in the dining room, but he could not remember exactly when. He testified he did
not consider the incident abuse. He testified that one of the resident’s family members
told him that she also speaks loudly to the resident and shakes him. He testified that the
incident was not reported to the state because he did not consider the incident abuse. Tr.
365-67, 369.

Petitioner had policies and procedures regarding the prohibition of resident abuse,
neglect, mistreatment, injuries of unknown source, and misappropriation of resident
property that existed before the November 2012 survey titled “Abuse Prevention Program
Overview” and “Elder Abuse Recognition and Response.” CMS Ex. 26 at 1-2, 5-6.

b. Analysis

Section 1819(c)(1)(A)(ii) of the Act requires that a SNF protect its residents and promote
their “right to be free from physical or mental abuse, corporal punishment, involuntary
seclusion, and any physical or chemical restraints imposed for purposes of discipline or
convenience and not required to treat the resident’s medical symptoms.” The Secretary
has provided by regulation that a “resident has the right to be free from verbal, sexual,

19

physical, and mental abuse, corporal punishment, and involuntary seclusion.” 42 C.F.R.
§ 483.13(b). The regulations require that a facility develop and implement written
policies and procedures prohibiting mistreatment, neglect, and abuse of residents and the
misappropriation of residents’ property. 42 C.F.R. § 483.13(c). The surveyors allege in
the SOD that Petitioner violated 42 C.F.R. § 483.13(c)(1)(ii) and (iii) and (c)(2), (3), and
(4). CMS Ex. 2 at 16-17. Subsection 483.13(c)(1)(ii) prohibits a SNF from hiring an
individual who has been found guilty of abusing, neglecting, or mistreating a resident or
who has a finding of abuse, neglect, mistreatment, or misappropriation of resident
property entered on the state’s nurse aide registry. Subsection 483.13(c)(1)(iii) requires
that a SNF report certain court actions against employees to the state nurse aide registry
or licensing authority. There is no evidence that Petitioner violated 42 C.F.R.

§ 483.13(c)(1)(ii) and (iii), and CMS does not allege before me that Petitioner violated
those subsections. Therefore, I conclude that the citation of those subsections is merely a
clerical error.

The allegations of the surveyors and CMS are that Petitioner violated 42 C.F.R.

§ 483.13(c)(2), (3), and (4), because Petitioner failed to thoroughly investigate, protect,
and report related to the incidents described above involving Resident 9 and Resident 19.
CMS Ex. 2 at 16-38. The gist of the CMS position is not that abuse actually occurred but
that there was evidence or an allegation of abuse or neglect to which Petitioner failed to
react as required by the regulations. The requirements of 42 C.F.R. § 483.13(c)(2), (3),
and (4) are:

(2) The facility must ensure that all alleged violations
involving mistreatment, neglect, or abuse, including injuries
of unknown source, and misappropriation of resident property
are reported immediately to the administrator of the facility
and to other officials in accordance with State law through
established procedures (including to the State survey and
certification agency).

(3) The facility must have evidence that all alleged violations
are thoroughly investigated, and must prevent further
potential abuse while the investigation is in progress.

(4) The results of all investigations must be reported to the
administrator or his designated representative and to other
officials in accordance with State law (including to the State
survey and certification agency) within 5 working days of the
incident, and if the alleged violation is verified appropriate
corrective action must be taken.

20

I conclude that the evidence of Resident 9’s bruising and the allegation that she was
spanked triggered the requirements of 42 C.F.R. § 483.13(c)(2), (3), and (4), and
Petitioner violated those requirements. I also conclude that Petitioner violated 42 C.F.R.
§ 483.13(c)(2), (3), and (4) in the example of Resident 19.

The federal regulation requires that all allegations of mistreatment, neglect, or abuse,
including injuries of unknown source such as Resident 9’s bruises, be immediately
reported to the administrator and other officials in accordance with state law. 42 C.F.R.

§ 483.13(c)(2). The terms “abuse,” “mistreatment,” and “neglect” are not defined in 42
C.F.R. § 483.13. Definitions for abuse and neglect are found in 42 C.F.R. § 488.301.
Abuse is the “willful infliction of injury, unreasonable confinement, intimidation, or
punishment with resulting physical harm, pain or mental anguish.” 42 C.F.R. § 488.301.
Neglect is “failure to provide goods and services necessary to avoid physical harm,
mental anguish, or mental illness.” 42 C.F.R. § 488.301. Mistreatment is not defined in
the SNF regulations, and I construe the term to have its common meaning. CMS policy
is that “immediately” means as soon as possible but not more than 24 hours after
discovery of the allegation. Injuries of unknown source are those that are unwitnessed by
staff; cannot be explained by the resident; and are unusual due to their nature, location, or
frequency. SOM, app. PP, Tag F225. The applicable Oklahoma state law and
regulations are not inconsistent with the Act and the Secretary’s regulations. The
Oklahoma Nursing Home Care Act defines “abuse” as “the willful infliction of injury,
unreasonable confinement, intimidation or punishment, with resulting physical harm,
impairment or mental anguish.” Okla. Stat. Ann. Tit. 63, § 1-1902(1). Neglect is the
“failure to provide goods and/or services necessary to avoid physical harm, mental
anguish, or mental illness.” Okla. Stat. Ann. Tit. 63, § 1-1902(15). The Oklahoma

statute provides, in relevant part, that “[e]very
physical abuse and neglect.” Okla. Stat. Ann.
Oklahoma Administrative Code, a facility mu:
resident abuse, neglect, or misappropriation o:

resident shall be free from mental and
Tit. 63, § 1-1918(B)(12). Under the

st report an allegation or incident of

f resident property to the state agency by

telephone or facsimile within 24 hours of the reportable allegation or incident. The
facility is then required to mail or fax a follow-up report to the state agency within five
business days and complete a full-investigation and file a final report within ten days of
the allegation or incident. Okla. Admin. Code §§ 310:675-7-5.1(a)-(b).

The evidence shows that between February 5, 2012 and July 5, 2012, Petitioner’s staff
iscovered and reported that Resident 9 suffered at least ten instances of bruising.
Bruising was identified on her right inner thigh, right hand, abdomen, left foot, right
breast, left breast, inner groin, right knee, right wrist, and above her left eye and right eye.
There is no factual dispute that Resident 9 was on anticoagulant therapy and was subject
to easy bruising. However, the fact that Resident 9 was subject to easy bruising due to

er anticoagulant therapy does not address the cause of the trauma that caused the
multiple bruises she suffered. The assumption that her bruising was all spontaneous does
not comport with the various interventions listed in Petitioner’s clinical records for

21

Resident 9, which show that staff believed that bruising was due, at least in part, to
impact with her wheelchair, the resident striking herself with her hands or on hard
objects, and staff not handling the resident carefully and gently. The law requires that
residents be free from abuse, neglect, and mistreatment. Even if one assumed that there
was no abuse because there was no intentional bruising of Resident 9, that does not rule
out the possibility that staff neglected to exercise necessary care in handling Resident 9 or
mistreated her by rough handling. Petitioner never recognized that Resident 9’s repeated
bruising, particularly in highly suspect areas such as her groin and breasts, may have been
the result of abuse, neglect, or mistreatment. Petitioner assumed that the bruising was
due to the anticoagulant therapy, and took no action to investigate whether abuse, neglect,
or mistreatment might have been the cause of the impacts that caused the bruises.
Petitioner’s own policy specifies that it will conduct an investigation in the event of
suspicious bruising, but not even the breast and groin bruises suffered by Resident 9 were
treated as suspicious by Petitioner’s staff. No suspicion of neglect or mistreatment was
triggered despite the fact when bruising was reported, it was deemed necessary to
repeatedly advise staff to be more cautious and gentle when handling Resident 9.

Because Petitioner never recognized Resident 9’s repeated bruising as potential abuse,
neglect, or mistreatment, Petitioner never complied with the requirements to protect the
resident, investigate, report, and retain documents reflecting the investigation, protection,
and reporting. Therefore, Petitioner violated 42 C.F.R. § 483.13(c)(2), (3), and (4). I
conclude that the violation posed a risk for more than minimal harm due to the potential
for further bruising or more significant injuries to Resident 9, who was unable to
communicate or protect herself.

The alleged spanking incident involving Resident 9 also reflects a regulatory violation.
The CNA who allegedly witnessed the event did not immediately report to the
Administrator as required by 42 C.F.R. § 483.13(c)(2), which prevented a timely report to
the state agency. The CNA’s failure to report also prevented protecting Resident 9 from
further potential abuse on June 9, 2012, because the weekend sitter who did the alleged
spanking was permitted to complete her shift that day. Tr. 310-11. The failure to protect
Resident 9 constitutes a violation of 42 C.F.R. § 483.13(c)(3). Although not specifically
alleged by the surveyors, I further note that Petitioner’s records in evidence do not show
that the investigation was ever completed or that corrective action was taken, which
constitutes a violation of 42 C.F.R. § 483.13(c)(4). Both reports in evidence indicate that
the investigation was on-going at the time of the report. Neither report reflects that an
allegation of abuse or mistreatment was involved. Neither report states the corrective
action taken. P. Ex. 4 at 2-3, 5-6.

I conclude that the evidence shows that Petitioner violated 42 C.F.R. § 483.13(c)(2), (3),
and (4) in the example of Resident 19. Petitioner’s Administrator admitted that the
incident involving Resident 19 was not reported to the state agency as an incident of
abuse, neglect, or mistreatment. Administrator Jakubovitz testified that he did not
believe that an allegation of abuse had been made even though the nursing progress note
22

clearly states that the LPN who made the note thought that the action of the CNA was
abusive. CMS Ex. 19 at 60. Administrator Jakubovitz failed to recognize the allegation
of abuse even though the DON had counseled the CNA involved that her action could be
interpreted to be abusive and the DON deemed the incident serious enough to terminate
the CNA’s employment. CMS Ex. 21 at 13. Administrator Jakubovitz was unwilling to
acknowledge in testimony that his own opinion as to whether or not the incident was
abuse was not the issue. The regulation clearly requires that an allegation of abuse be
reported to the state. Administrator Jakubovitz’s position that there was no allegation of
abuse is inconsistent with the nursing note and the statement of the DON and is simply
not credible. I conclude that the violation of 42 C.F.R. § 483.13(c)(2), (3), and (4) in the
example of Resident 19 posed a risk for more than minimal harm to Resident 19. The
evidence shows that Resident 19 was unable to communicate or defend himself from
abuse, neglect, or mistreatment.

Petitioner argues that the incident involving Resident 19 was not abuse and that it
followed “acceptable protocol.” P. Br. at 4. Administrator Jakubovitz testified that he
thought that a thorough investigation was done. Tr. 361, 367. However, Petitioner has
presented no documentary evidence to show that the alleged abuse of Resident 19 was
thoroughly investigated as required by 42 C.F.R. § 483.13(c)(3). After learning of the
incident involving the CNA and Resident 19, the DON spoke with the LPN who made
the report, the CMA who was the other eyewitness, and the CNA who was the alleged
abuser, but did not write anything down. The DON admitted that she did not interview
any other staff or residents regarding the incident. Tr. 194. The DON’s cursory
investigation does not constitute the thorough investigation as required by 42 C.F.R.

§ 483.13(c)(3). Petitioner’s own abuse prohibition policy states that, in addition to the
completion of an Incident Report within 24 hours, a thorough investigation will be
conducted and specifies that signed statements are to be obtained from witnesses as well
as from the individual suspected of the abuse as quickly as possible. Petitioner’s staff did
not complete an Incident Report and failed to gather written statements from the LPN, the
CMA, the CNA, and anyone else who may have had knowledge of the incident involving
Resident 19. Petitioner offered no contemporaneous documentation that an investigation
was performed, and the absence of any evidence supports the conclusion that Petitioner’s
staff failed to conduct a thorough investigation of the alleged abuse of Resident 19.
Petitioner has not rebutted CMS’s prima facie showing that it was not in compliance with
42 C.F.R. § 483.13(c)(2), (3), and (4) or established any affirmative defense.

The surveyors also allege on the foregoing facts that Petitioner violated 42 C.F.R.

§ 483.13(c) because Petitioner failed to implement written policies and procedures
prohibiting abuse, neglect, and mistreatment of residents and the misappropriation of
resident property. The violation is cited under Tag F226 and is alleged to have posed
immediate jeopardy. CMS Ex. 2 at 38-59. The SOD shows that Petitioner had the
required written policy and procedures. Although the surveyors required certain
revisions to the policy, they did not cite Petitioner for not having the required written
23

policies and procedures. CMS Ex. 2 at 39-43; CMS Ex. 26 at 1-2, 5-6. Rather, the
surveyors cited Petitioner for failure to implement its policy and procedures. CMS Ex. 2
at 41.

In examining whether a facility has implemented policies and procedures prohibiting
abuse, neglect, mistreatment, and misappropriation, the Board has held that the issue
under 42 C.F.R. § 483.13(c) is “whether the circumstances presented, viewed as a whole,
demonstrate a systemic problem in implementing policies and procedures” to prevent
abuse. Columbus Nursing & Rehab. Ctr., DAB No. 2247 at 27 (2009) (citing Liberty
Nursing and Rehab Ctr.-Johnston, DAB No. 2031 at 14 (2031), aff'd, Liberty Commons
Nursing & Rehab Ctr—Johnston v. Leavitt, 241 F. App’x 76 (4th Cir. 2007). I conclude
that the facts I have found related to the examples of Residents 9 and 19 clearly show that
Petitioner had a systemic failure in implementing the policies and procedures required by
42 C.F.R. § 483.13(c). The facts show that staff failed to report alleged abuse, neglect, or
mistreatment; the DON failed to follow Petitioner’s policies and procedures and the
federal and state regulations related to alleged abuse, neglect, or mistreatment; and the
Administrator also failed to follow policies, procedures, and federal and state regulations,
and, more significantly, failed to recognize an allegation of abuse. I conclude that
Petitioner’s failure to implement its policies and procedures posed a risk for more than
minimal harm due to abuse, neglect, and mistreatment for Residents 9 and 19 and all
Petitioner’s other residents.

The surveyors alleged in the SOD and CMS argues before me that the noncompliance
under Tags F225 and F226 posed immediate jeopardy. The CMS determination of
immediate jeopardy must be upheld, unless Petitioner shows the declaration of immediate
jeopardy to be clearly erroneous. 42 C.F.R. § 498.60(c)(2). CMS’s determination of
immediate jeopardy is presumed to be correct, and Petitioner has a heavy burden to
demonstrate clear error in that determination. Yakima Valley Sch., DAB No. 2422 at 8-9
(2011); Cal Turner Extended Care Pavilion, DAB No. 2384 at 14 (2011); Brian Ctr.
Health and Rehab./Goldsboro, DAB No. 2336 at 9 (2010) (citing Barbourville Nursing
Home, DAB No. 1962 at 11 (2005)), aff'd, Barbourville Nursing Home v. U.S. Dep’t of
Health & Human Srvs.,174 F. App’x 932 (6th Cir. 2006); Maysville Nursing & Rehab.
Facility, DAB No. 2317 at 11 (2010); Liberty Commons Nursing and Rehab Ctr.—
Johnston, DAB No. 2031 at 18-19 (2006), aff'd, Liberty Commons Nursing & Rehab.
Ctr.—Johnson v. Leavitt, 241 F. App’x 76 (4th Cir. 2007). Once CMS presents evidence
supporting a finding of noncompliance, CMS does not need to offer evidence to support
its determination that the noncompliance constitutes immediate jeopardy. Rather, the
burden is on the facility to show that that determination is clearly erroneous. Cal Turner
Extended Care Pavilion, DAB No. 2384 at 14-15; Liberty Commons Nursing & Rehab.
Ctr.—Johnston, 241 F. App’x 76 at 3-4.

“Immediate jeopardy” as used in the regulations refers to “a situation in which the
provider’s noncompliance with one or more requirements of participation has caused, or
24

is likely to cause, serious injury, harm, impairment, or death to a resident.” 42 C.F.R.
§§ 488.301, 489.3 (emphasis in original). In the context of survey, certification, and
enforcement related to SNFs and NFs under the regulations, a conclusion by the state
agency and CMS that noncompliance with program participation requirements poses
immediate jeopardy to the facility residents, triggers specific regulatory provisions that
require enhanced enforcement remedies, including authority for CMS to impose a larger
CMP than may be imposed when there is no declaration of immediate jeopardy. 42
C.F.R. §§ 488.408(e), 488.438(a)(1)(i), (c), and (d). The regulations also require
termination of the facility’s provider agreement on an expedited basis or the removal of
the immediate jeopardy through appointment of temporary management. 42 C.F.R.

§§ 488.410, 488.440(g), 488.456, 489.53(d)(2)(B)(ii).

Pursuant to 42 C.F.R. § 498.3(d)(10), a finding by CMS that deficiencies pose immediate
jeopardy to the health or safety of a facility’s residents is not an initial determination that
triggers a right to request a hearing by an ALJ or that is subject to review. Rather, a
finding of noncompliance that results in the imposition of an enforcement remedy, except
the remedy of monitoring by the state, does trigger a right to request a hearing and is
subject to review. 42 C.F.R. §§ 488.408(g); 498.3(b)(8) and (13). Furthermore, the level
of noncompliance, i.e. scope and severity, is subject to review only if a successful
challenge would: (1) affect the amount of CMP that may be imposed, i.e. the higher
range of CMP authorized for immediate jeopardy; or (2) affect a finding of substandard
quality of care that rendered the facility ineligible to conduct a NATCEP. 42 C.F.R.

§ 498.3(b)(14) and (16). Pursuant to 42 C.F.R. § 498.60(c)(2), in reviewing a CMP, the
ALJ must uphold the CMS determination of the level of noncompliance (i.e., the scope
and severity), unless it is clearly erroneous.

Applying the clearly erroneous standard to the record before me related to the
noncompliance I have found based on the violation of 42 C.F.R. § 483.13(c) and (c)(2),
(3), and (4), I have no definite and firm conviction that an error has been committed in
the determination that immediate jeopardy existed. Petitioner’s DON and Administrator
failed to recognize possible abuse, neglect, or mistreatment of two residents who were
unable to communicate and unable to defend themselves. Staff, the DON, and the
Administrator failed to respond appropriately by reporting and investigating and
protecting the residents. While the evidence does not show actual harm, Petitioner’s
failures clearly created a situation that had the likelihood of further abuse and serious
injury or harm to residents. Petitioner’s failure to immediately report the abuse allegation
prevented the state agency from conducting an independent investigation and taking any
action necessary to protect the residents. Petitioner has failed to show that there was no
likelihood for serious injury, harm, impairment, or death on account of its violations.
Accordingly, I conclude that Petitioner failed to show that the declaration of immediate
jeopardy based on the violations of 42 C.F.R. §§ 483.13(c) and (c)(2), (3), and (4) was
clearly erroneous.
25

7. Petitioner violated 42 C.F.R. § 483.75 (Tag F490).

8. The violation of 42 C.F.R. § 483.75 (Tag F490) posed a risk for more
than minimal harm.

9. Petitioner has not met its burden to show that the declaration of
immediate jeopardy related to the noncompliance with 42 C.F.R.
§ 483.75 (Tag F490) was clearly erroneous.

The surveyors allege in the SOD that Petitioner violated 42 C.F.R. § 483.75 (Tag F490),
based on the noncompliance under Tags F225 and F226 based on violations of 42 C.F.R.
§§ 483.13(c) and (c)(2), (3), and (4) that posed immediate jeopardy. CMS Ex. 2 at 90-95.

The regulation requires that Petitioner administer its facility in “a manner that enables it
to use its resources effectively and efficiently to attain or maintain the highest practicable
physical, mental, and psychosocial well-being of each resident.” 42 C.F.R. § 483.75.
The Board has held that a determination that a SNF failed to comply substantially with
section 483.75 may be derived from findings that the SNF was not in substantial
compliance with other participation requirements. Stone Cnty. Nursing & Rehab. Ctr.,
DAB No. 2276 at 15 (2009); Life Care Ctr. at Bardstown, DAB No. 2233 at 28 (2009);
Britthaven, Inc., DAB No. 2018 at 22 (2006).

Ihave concluded that Petitioner violated 42 C.F.R. § 483.13(c), which amounted to
noncompliance under Tags F225 and F226 that posed immediate jeopardy for Petitioner’s
residents. I conclude that the noncompliance under Tags F225 and F226 establishes that
Petitioner failed to administer its facility effectively to ensure residents attained and
maintained their highest practicable physical, mental, and psychosocial well-being. I
further conclude that Petitioner has failed to show that the declaration of immediate
jeopardy as to Tag F490 was clearly erroneous for the same reasons Petitioner failed to
meet its burden with respect to Tags F225 and F226.

10. A CMP of $5,650 per day for November 8 and 9, 2012; a CMP of
$1,050 per day from November 10, 2012 through January 15, 2013;
and a DPNA from December 26, 2012 through January 15, 2013, are
reasonable enforcement remedies.

Ihave concluded that Petitioner violated 42 C.F.R. §§ 483.13(c) and (c)(2), (3), and (4)
and 483.75 (Tags F225, F226, and 490) and that the violations posed a risk for more than
minimal harm to one or more facility residents. When a facility is not in substantial
compliance with program requirements, CMS has the authority to impose one or more of
the enforcement remedies listed in 42 C.F.R. § 488.406, including a CMP. CMS may
impose a per day CMP for the number of days that the facility is not in compliance or for
26

each instance that a facility is not in substantial compliance, whether or not the
deficiencies pose immediate jeopardy. 42 C.F.R. § 488.430(a).

If I conclude, as I have in this case, that there is a basis for the imposition of an
enforcement remedy and the remedy proposed is a CMP, my authority to review the
reasonableness of the CMP is limited by 42 C.F.R. § 488.438(e). The limitations are, I
may: (1) not set the CMP at zero or reduce it to zero; (2) not review the exercise of
discretion by CMS in selecting to impose a CMP; and (3) only consider the factors
specified by 42 C.F.R. § 488.438(f) when determining the reasonableness of the CMP
amount. In determining whether the amount of a CMP is reasonable, the following
factors specified at 42 C.F.R. § 488.438(f) must be considered: (1) the facility’s history
of non-compliance, including repeated deficiencies; (2) the facility’s financial condition;
(3) the seriousness of the deficiencies as set forth at 42 C.F.R. § 488.404(b), the same
factors CMS and/or the state were to consider when setting the CMP amount; and (4) the
facility’s degree of culpability, including, but not limited to, the facility’s neglect,
indifference, or disregard for resident care, comfort, and safety and the absence of
culpability is not a mitigating factor. The factors that CMS and the state were required to
consider when setting the CMP amount and that I am required to consider when assessing
the reasonableness of the amount are set forth in 42 C.F.R. § 488.404(b): (1) whether the
deficiencies caused no actual harm but had the potential for minimal harm, no actual
harm with the potential for more than minimal harm, but not immediate jeopardy, actual
harm that is not immediate jeopardy, or immediate jeopardy to resident health and safety;
and (2) whether the deficiencies are isolated, constitute a pattern, or are widespread. My
review of the reasonableness of the CMP is de novo and based upon the evidence in the
record before me. I am not bound to defer to the CMS determination of the reasonable
amount of the CMP to impose but my authority is limited by regulation as already
explained. I am to determine whether the amount of any CMP proposed is within
reasonable bounds considering the purpose of the Act and regulations. Emerald Oaks,
DAB No. 1800 at 10 (2001); CarePlex of Silver Spring, DAB No. 1683 at 14-16 (1999);
Capitol Hill Comty. Rehab. and Specty. Care Ctr, DAB No. 1629 (1997).

I have received no evidence that Petitioner had a history of noncompliance prior to the
survey at issue. Petitioner has not argued that its financial condition affects its ability to
pay the proposed CMP. I conclude that Petitioner’s deficiencies are serious and that
Petitioner was culpable. By failing to act in accordance with the law and its policy and
procedure, Petitioner thereby risked the physical, emotional, and mental health of all of
its residents.

A CMP that is imposed against a facility on a per day basis will fall into one of two
ranges of penalties. 42 C.F.R. §§ 488.408, 488.438. The upper range of a CMP, $3,050
per day to $10,000 per day, is reserved for deficiencies that pose immediate jeopardy to a
facility’s residents and, in some circumstances, for repeated deficiencies. 42 C.F.R.

§ 488.438(a)(1)(i), (d)(2). The CMP of $5,650 per day proposed by CMS for the two

27

days of immediate jeopardy is in the middle of the authorized range, and I conclude it is
reasonable based on my consideration of the regulatory factors. The lower range of
CMPs, $50 per day to $3,000 per day, is reserved for deficiencies that do not pose
immediate jeopardy, but either cause actual harm to residents, or cause no actual harm
but have the potential for causing more than minimal harm. 42 C.F.R.

§ 488.438(a)(1)(ii). I conclude that the $1,050 per day CMP proposed for the period of
noncompliance from November 10, 2012 through January 15, 2013, is reasonable. I also
conclude that CMS was authorized to impose a DPNA from December 26, 2012 through
January 15, 2013, and that the DPNA is a reasonable enforcement remedy.

III. Conclusion

For the foregoing reasons, I conclude that Petitioner was not in substantial compliance
with program participation requirements from November 8, 2012 through January 15,
2013, due to violations of 42 C.F.R. §§ 483.13(c) and (c)(2), (3), and (4) and 483.75. I
further conclude that a CMP of $5,650 per day for November 8 and 9, 2012, and $1,050
per day from November 10, 2012 through January 15, 2013; and a discretionary DPNA
from December 26, 2012 through January 15, 2013, are reasonable enforcement remedies
in this case.

/s/
Keith W. Sickendick
Administrative Law Judge

